DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims filed on 7/22/2022 contains improper status identifier(s).  
The claims submitted 7/22/2022 list Claims 1-21 (Canceled) and Claims 22-32 (Withdrawn). Claims 22-32 have been effectively cancelled by Applicant as claims 22-32 contain no text. The claim listing should read: Claims 1-32 (Canceled).

Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. 
Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). See MPEP 714 and 37 CFR 1.121.

MPEP 714 II. C. (A) states in part:
For any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled). 

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered. Note: The arguments filed 7/22/2022 appear to incorporate some of the § 112 and Prior Art arguments filed in the non-responsive reply filed 3/17/2022. The arguments filed 7/22/2022 supersede the arguments filed 3/17/2022. The arguments filed exclusively in the non-responsive reply on 3/17/2022 will not be reviewed or addressed. 
Applicant has argued, “As set forth in the Specification one of skill in the art would clearly understand that the ignitor to be a thermite igniter. (see, e.g. Specification, p. 3, line 17) Thermite igniters are well known and understood by those of skill in the art and are readily available.” Applicant’s argument, in view of the amended claims, is persuasive, the limitation “ignitor” will be read and examined as “thermite igniter”.

Applicant has argued:
The burden is on the Examiner to establish by the preponderance of the evidence that the claim term "deployment tool engagement means" does not meet the written description requirement. MPEP § 2163.04 (as discussed above). The Examiner has failed to meet this burden. The devices that connect to tools for deploying those tools downhole are well known, readily understandable, and readily available to those of skill in the art. Under the Examiner's rational the claim term "means to attach a plow to a tractor" would be fail to meet the written description requirement, even though one of skill in the art would readily understand what a hitch is. 

This is not persuasive. Applicant’s arguments related to a hypothetical application for farm equipment would require the Examiner to review the hypothetical specification of the hypothetical farm equipment Application. Applicant has not provided a copy of the hypothetical farm equipment specification and the Examiner is unable to determine whether Applicant’s hypothetical farm equipment Application complies with MPEP § 2181. 
The Examiner takes the position that Applicant’s actual specification as filed in the instant Application, related to downhole oil and gas equipment, does not include a written description of the deployment tool engagement means. Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “deployment tool engagement means”.
As stated prior Office Actions, the claim limitation “deployment tool engagement means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The specification as filed does not define a “deployment tool”. The term “deployment tool” only appears as “deployment tool engagement means”. The specification does not describe the term “deployment tool engagement means”. 
Here, “deployment tool engagement means” meets the three prong test explained in MPEP § 2181. See prior Office Actions. However, the specification does not include a written description of the deployment tool engagement means or define a deployment tool. Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “deployment tool engagement means”. See MPEP §2181 II. DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH
35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  section 112]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).
Based on Applicant’s logic no additional structure is required by the limitation “deployment tool engagement means” as any external structure (including simply the housing) may be considered a “deployment tool engagement means” if the undefined deployment tool is an overshot tool, a fish tool, or other similar type of tool designed to engage tools that do not have an available, specific, or defined connector. The interpretation of the undefined limitation “deployment tool engagement means” depends on the intended use with an independent and unrecited tool.
For example, if the claim was issued, determination of whether an apparatus with no specific and distinct connection/engagement structure comprises a “deployment tool engagement means” would read on the claims would change depending on the operators intended deployment tool and deployment method.
If the deployment tool is the operator’s hand and the operator drops the apparatus with no specific and distinct connection/engagement structure into the well the apparatus would appear to read on the claim;
 If the deployment tool is an encompassing or surrounding tool capable of engaging any of the housing of the apparatus with no specific and distinct connection/engagement structure and deploying the apparatus into the well the apparatus would appear to read on the claim;
 If the deployment tool is a downhole tractor that bumps into the uphole side of the apparatus with no specific and distinct connection/engagement structure and pushes the apparatus into the well, the apparatus would read on the claim. 
However, an identical apparatus with no specific and distinct connection/engagement structure where the deployment tool is a wireline or tool string comprising specific connections (e.g. latches, threads, collets, PBR) would not read on the claim. 
The determination of whether an apparatus reads on the claim depends on the intended use of the operator. 
The examiner acknowledges that this may be a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way. 
Additionally, the term deployment tool is a term of art indicative of an actuatable component to complete or accomplish deployment of a different downhole tool. For example:
Patel (US 20150204155) defines a deployment tool tubing comprising a shifting tool. 
Bardsen (US 20190316437) teaches a hydraulically operated deployment tool configured to deploy the attached downhole tool when a pressure threshold or flow rate threshold is reached. 
Ely (US 20220154546) teaches a deployment tool comprising a ball injector, ball gun, or ball sealer tool.
Here, it is unclear if the deployment tool is considered the actuatable portion (some portion of the system that, when actuated, deploys the thermite downhole, such as the piston 5 that deploys the molten thermite out the leading end of the heater) or if the deployment tool is a wireline for running the tool into the well. 
Applicant’s arguments related to “leading end” and “trailing end” are persuasive. The “leading end” will be read and examined as the heating zone of the heater, described in [0149] of the specification as filed (published).

Applicant has argued:
The Office Action's Reliance on Unidentified Alleged Art. 
The Office Action now relies upon a combination of Lowry (US 2015/0211322) or Cortez (2012/02255742) with unidentified alleged "Admitted Prior Art", "AAPA", "AAPA 1", "AAPA 2" and "AAPA 3". (See OA, pp. 19-24) This alleged art is not identified in any manner. It is not identified in the Office Action. It is not identified, at least as such, in the List of References cited by the Examiner. Moreover, the Office Action provides no specificity as to what portion or section of this alleged admitted prior art the Office Action is relying upon. This complete lack of specificity is highly improper. Thus, these rejections cannot form a proper basis to reject the claims, and must be withdrawn.

This is not persuasive. Applicant defined Applicant’s admitted prior art in at least [0083] of the specification as filed (published) and described the prior art in at least [0095-0101]. Additionally, Applicant’s Figure 1 is labeled prior art. The examiner used consistent citations throughout the prosecution history ([Source] [Reference Character / text citation / Fig. #]). For example, (AAPA 1) directs Applicant to review Applicant’s admitted prior art reference character 1 similar to how (Lowry 3) directs Applicant to review Lowry reference character 3. 
The examiner also notes that Applicant’s reference characters in the specification as filed are consistent between Applicant’s admitted prior art and Applicant’s invention (e.g. Applicant’s admitted prior art - [0096] of the specification as filed (published) “FIG. 1 shows a heater body 1 with an internal cavity…”  Applicant’s invention – [0102-0103] of the specification as filed (published) “In this regard FIG. 2 shows a diagrammatic time line of a thermite chemical reaction proceeding within a chemical heater in accordance with the present invention… Once again the chemical heater has a heater body 1…”)

Applicant has argued:
The Office Action asserts that Lowry disclose "A chemical heater (Lowry, Figs. 2, 7-8)." (OA, p. 24) The Office Action, however, fails to identify what structure or item in those Figures, it asserts corresponds to the claim term "chemical heater." It is fundamental that the claims must be evaluated in the manner in which the elements of the claim are arranged. The Office Action has not done this. By failing to cite with any specificity what structure or item of Figs. 2, 7-8 of Lowry, in the Examiner's opinion, corresponds to the "chemical heater" claim element, the Office Action has completely failed to establish a prima facie case of obviousness. Lowry's heater is left floating in the ether of hindsight. 
Moreover, the Office Action has failed to establish that its combination of Lowry with Robertson meets all of the claim elements arranged as in the claims. The Office Action has failed to identify what structures, if any from item of Figs 2, 7- 8, it is combining with Robertson. 

This is not persuasive. Lowry’s chemical heater is depicted in at least Figs. 2, 7-8. The figures of Lowry label the components of the chemical heater. Applicant’s argument appears to be based on the fact that Lowry does not use a single reference character labeled “chemical heater”. The examiner notes that if Applicant’s standard is applied the specification as filed then Applicant’s figures also do not depict “a chemical heater” because the specification does not include a single specific reference character for “chemical heater”. See Applicant’s Fig. 3 and Lowry Fig. 7 below.

    PNG
    media_image1.png
    725
    917
    media_image1.png
    Greyscale

If Applicant is arguing Lowry does not use the specific term “chemical heater” this is also not persuasive. Applicant has argued differences in nomenclature. Differences in nomenclature are differences in names only. Differences in nomenclature do not automatically equate to differences in structure or function. By Applicant's logic, a subsequent application could recite identical claims as the present, but only change "chemical heater" to "molten burninator" or “heat source deployment tool” and be held to be patentable over the present case, even though the actual requirements of the claim is identical to the present case. The examiner respectfully believes it is clear why this is not the standard applied to prior art under examination. "When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01. 
Applicant has argued:
 In Lowry the thermite 4 and the igniter 3 are not between the two ends of the housing. They are not between anything, as they form the leading end of the tool. Thus, they do not correspond to the claimed chemical reaction heat source or the claimed ignitor. The Office Action asserts that Lowry 22 is an actuator. (OA, p. 24) The claims, however, require that the actuator be located between the housing ends. Lowry 22 is the tailing end of Lowry's tool, as acknowledged by the Office Action ("trailing end (Lowry near 5/22)"), p. 24). If Lowry 22 is the trailing end, it cannot be between the ends; it cannot be between itself. As such, Lowry 22 does not correspond to the actuator required by the present claims. 

This is not persuasive. As stated in the prior Office Action, Lowry is not relied upon to teach the housing.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant has argued:
Robertson (6,925,937) is not a downhole tool, it is an igniter for downhole tools, such as cutting torches. (e.g., col. 1, line 10-12) Robertson appears to be designed to discharge a flame or torch out of its bottom axial passage 324, to light a downhole tool. The Office Action provides no objective basis for the combining of a torch like device, such as Robertson, with a heater type device, such as Lowry. Moreover, Robertson's axial torch coming out of the bottom of its igniter, is contrary to the teachings of Lowry…Thus, Lowry cannot be combined with Robertson without destroying one or both of their principal purposes. It is fundamental, and well established, that an Office Action cannot combine a prior art reference in such a manner as to render in inoperable, or changed from its principal operation... Given the disparate purpose and manner of operation between Lowry and Robertson, and the absence of any objective basis for their combination, it is only through improper hindsight that the Office Action has combined these two references. 

This is not persuasive. Lowry teaches a generic ignitor and directly cites to Robertson. As stated in the prior Office Action, “Lowry teaches an electric ignitor (3) without additional structure to complete an electric circuit, however, Lowry cites Robertson. Robertson teaches using the heater body as part of the ignitor circuit (Robertson 8:19-25) to initiate the reaction in a chemical heater. See Robinson Figs. 11-14.”
In response to applicant's argument that the invention of Robertson cannot be incorporated into Lowry, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Information Disclosure Statement
If applicable, The Office would like to remind Applicant of the time limits set forth under 37 CFR 1.97.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ignitor 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 42 include the limitation(s): “…deployment tool engagement means…”
The specification as filed does not describe what the “deployment tool engagement means” is. The specification as filed mentions the deployment tool engagement means in [0125] of the specification as filed (published), but not the structure of the deployment tool engagement means itself, stating “In use, the chemical heater is provided with deployment tool engagement means 8, to which a suitable wireline 9 can be secured, so that the heater can be delivered down a hole to the target region.”
Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “deployment tool engagement means”.
Applicant's limitations would read on future “deployment tool engagement means” which have not yet been invented, even by Applicant.
Claims 45-46 include the limitation(s): “…ignition means…”
The specification as filed does not describe what the “ignition means” is. The specification as filed describes the operating an ignition means remotely via wired or wireless connection, but not the structure of the ignition means itself. 
Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “ignition means”.
Applicant's limitations would read on future “ignition means” which have not yet been invented, even by Applicant.
Claims 43-44, 46-51 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “ignition means” and “deployment tool engagement means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The specification as filed does not describe what the “ignition means” is. The specification as filed describes the operating an ignition means remotely via wired or wireless connection, but not the structure of the ignition means itself. 
Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “ignition means”.
Applicant's limitations would read on future “ignition means” which have not yet been invented, even by Applicant.
The specification as filed does not describe what the “deployment tool engagement means” is. The specification as filed mentions the deployment tool engagement means in [0125] of the specification as filed (published), but not the structure of the deployment tool engagement means itself, stating “In use, the chemical heater is provided with deployment tool engagement means 8, to which a suitable wireline 9 can be secured, so that the heater can be delivered down a hole to the target region.”
Applicant’s specification is silent as to any mechanical/structural details that would be needed for one of ordinary skill in the art make and use the “deployment tool engagement means”.
Applicant's limitations would read on future “deployment tool engagement means” which have not yet been invented, even by Applicant.
See MPEP §2181 II. DESCRIPTION NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, SIXTH PARAGRAPH
35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  section 112]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).
Additionally, in view of Applicant’s arguments, any external structure (including simply the housing) may be considered a “deployment tool engagement means” if the undefined deployment tool is an overshot tool, a fish tool, or other similar type of tool designed to engage tools that do not have an available, specific, or defined connector. The interpretation of the undefined limitation “deployment tool engagement means” depends on the intended use with an independent and unrecited tool.
For example, if the claim was issued, determination of whether an apparatus with no specific and distinct connection/engagement structure comprises a “deployment tool engagement means” would read on the claims would change depending on the operators intended deployment tool and deployment method.
If the deployment tool is the operator’s hand and the operator drops the apparatus with no specific and distinct connection/engagement structure into the well the apparatus would appear to read on the claim;
 If the deployment tool is an encompassing or surrounding tool capable of engaging any of the housing of the apparatus with no specific and distinct connection/engagement structure and deploying the apparatus into the well the apparatus would appear to read on the claim;
 If the deployment tool is a downhole tractor that bumps into the uphole side of the apparatus with no specific and distinct connection/engagement structure and pushes the apparatus into the well, the apparatus would read on the claim. 
However, an identical apparatus with no specific and distinct connection/engagement structure where the deployment tool is a wireline or tool string comprising specific connections (e.g. latches, threads, collets, PBR) would not read on the claim. 
The determination of whether an apparatus reads on the claim depends on the intended use of the operator. 
The examiner acknowledges that this may be a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way. 
Additionally, the term deployment tool is a term of art indicative of an actuatable component to complete or accomplish deployment of a different downhole tool. For example:
Patel (US 20150204155) defines a deployment tool tubing comprising a shifting tool. 
Bardsen (US 20190316437) teaches a hydraulically operated deployment tool configured to deploy the attached downhole tool when a pressure threshold or flow rate threshold is reached. 
Ely (US 20220154546) teaches a deployment tool comprising a ball injector, ball gun, or ball sealer tool.
Here, it is unclear if the deployment tool is considered the actuatable portion (some portion of the system that, when actuated, deploys the thermite downhole, such as the piston 5 that deploys the molten thermite out the leading end of the heater) or if the deployment tool is a wireline for running the tool into the well. 

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 43-44, 46-51 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 33-37, 42 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry (US 20150211322) in view of Applicant’s Admitted Prior Art (AAPA). 

Regarding claim 33, Lowry teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
a chemical reaction heat source (Lowry 4), an ignitor (Lowry 3), and an actuator (Lowry 22); 
the ignitor (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, and configured to trigger a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
the actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.
Lowry does not expressly state: a heater body housing.
Applicant’s Admitted Prior Art (AAPA) teaches a chemical heater comprising a heater body housing (AAPA 1) with an internal cavity wherein within the cavity is received a chemical reaction heat source (AAPA 2) in the form of thermite. At the base of the heater body (AAPA 1), which in use would typically be the leading end of the heater that is deployed down the hole first, is an ignition means (AAPA 3).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place. 
Note: Applicant’s Admitted Prior Art is defined in Applicant’s specification. Applicant defined Applicant’s admitted prior art in at least [0083] of the specification as filed (published) and described the prior art in at least [0095-0101]. Additionally, Applicant’s Figure 1 is labeled prior art. The examiner has used consistent citations throughout the prosecution history ([Source] [Reference Character / text citation / Fig. #]). For example, (AAPA 1) directs Applicant to review Applicant’s admitted prior art reference character 1 similar to how (Lowry 3) directs Applicant to review Lowry reference character 3. 
The examiner also notes that Applicant’s reference characters in the specification as filed are consistent between Applicant’s admitted prior art and Applicant’s invention (e.g. Applicant’s admitted prior art - [0096] of the specification as filed (published) “FIG. 1 shows a heater body 1 with an internal cavity…”  Applicant’s invention – [0102-0103] of the specification as filed (published) “In this regard FIG. 2 shows a diagrammatic time line of a thermite chemical reaction proceeding within a chemical heater in accordance with the present invention… Once again the chemical heater has a heater body 1…”)

Regarding claim 34, the combination of Lowry and AAPA teaches: 
The heater of claim 33, wherein the chemical reaction heat source material comprises thermite (Lowry [0005-0006], 4) or a thermite based composition.

 Regarding claim 35, the combination of Lowry and AAPA teaches: 
The heater of claim 33 or 34, wherein the actuator comprises a piston (Lowry 20) that is resiliency biased towards the leading end of the heater body.

Regarding claim 36, the combination of Lowry and AAPA teaches: 
The heater of claim 33 or 34, wherein the actuator comprises a piston (Lowry 20) that, in use, is mechanically, hydraulically or pneumatically driven towards the leading end of the heater body.

Regarding claim 37, the combination of Lowry and AAPA teaches: 
The heater of claim 33 or 34, wherein the chemical reaction heats source material is provided within the heater body in the form of one or more solid blocks (Lowry 4, [0006, 0019]).

Regarding claim 42, the combination of Lowry and AAPA teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
a chemical reaction heat source (Lowry 4), an ignitor (Lowry 3), an actuator (Lowry 22) and a deployment tool engagement means (Lowry not labeled, circular connection between wireline 5 and upper portion of tool 22).; 
the ignitor (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, and configured to trigger a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
the actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.
Lowry does not expressly state: a heater body housing.
Applicant’s Admitted Prior Art (AAPA) teaches a chemical heater comprising a heater body housing (AAPA 1) with an internal cavity wherein within the cavity is received a chemical reaction heat source (AAPA 2) in the form of thermite. At the base of the heater body (AAPA 1), which in use would typically be the leading end of the heater that is deployed down the hole first, is an ignition means (AAPA 3).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place.
Note: Applicant’s Admitted Prior Art is defined in Applicant’s specification. Applicant defined Applicant’s admitted prior art in at least [0083] of the specification as filed (published) and described the prior art in at least [0095-0101]. Additionally, Applicant’s Figure 1 is labeled prior art. The examiner has used consistent citations throughout the prosecution history ([Source] [Reference Character / text citation / Fig. #]). For example, (AAPA 1) directs Applicant to review Applicant’s admitted prior art reference character 1 similar to how (Lowry 3) directs Applicant to review Lowry reference character 3. 
The examiner also notes that Applicant’s reference characters in the specification as filed are consistent between Applicant’s admitted prior art and Applicant’s invention (e.g. Applicant’s admitted prior art - [0096] of the specification as filed (published) “FIG. 1 shows a heater body 1 with an internal cavity…”  Applicant’s invention – [0102-0103] of the specification as filed (published) “In this regard FIG. 2 shows a diagrammatic time line of a thermite chemical reaction proceeding within a chemical heater in accordance with the present invention… Once again the chemical heater has a heater body 1…”)

Claims 43-44 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lowry and AAPA in view of Cortez (US 20120255742).

Regarding claim 43, the combination of Lowry and AAPA teaches: 
The heater of claim 42, but does not expressly state: wherein the inner walls of the heater body comprise a refractory lining.
Cortez teaches: a downhole heater wherein the inner walls of the heater body comprise a refractory lining (Cortez 82, [0012]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a refractory lining inside the heater body in order to allow the operator to control and direct the heat generated by the heater toward the desired area of the tool and well.

Regarding claim 44, the combination of Lowry, AAPA, and Cortez teaches: 
The heater of claim 43, wherein the refractory lining comprises a material selected from the group consisting of: fibre glass; poly-para-phenylene terephthalamide; a coating of a ceramic material (Cortez 82, [0012]), zirconium oxide (ZrO2), aluminium oxide, magnesium oxide, and combinations thereof.
With regard to the remaining refractory lining materials of the Markush group recited in claim 44, the Examiner notes that Applicant’s Admitted Prior Art the materials of the Markush group are known as obvious variants in view of Applicant’s failure to seasonably traverse the taking of Official Notice in the previous Office Action. Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combination, in view of Applicant’s admitted prior art (MPEP 2144.03 C), to employ such alternative refractory lining materials in the combination of Lowry, AAPA, and Cortez as based on wellbore conditions, desired operations, and individual tool limitations.

Claims 33-42, 45 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Lowry (US 20150211322) in view of Robertson (US 6925937).

Regarding claim 33, Lowry teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
a chemical reaction heat source (Lowry 4), an ignitor (Lowry 3), and an actuator (Lowry 22); 
the ignitor (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, configured to trigger a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
the actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.
Lowry does not describe or provide the structural details of the heater or expressly state a heater body housing.
Robertson teaches a downhole heater body housing (Robertson 303) defining a leading end (Robertson 331) and trailing end (Robertson 329), comprising therebetween a chemical reaction heat source (Robertson 327) and an ignitor (Robertson 313/403). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place. 
Note: Additionally, Lowry teaches an electric ignitor (3) without additional structure to complete an electric circuit, however, Lowry cites Robertson. Robertson teaches using the heater body as part of the ignitor circuit (Robertson 8:19-25) to initiate the reaction in a chemical heater. See Robinson Figs. 11-14. 

Regarding claim 34, the combination of Lowry and Robertson teaches: 
The heater of claim 33, wherein the chemical reaction heat source material comprises thermite (Lowry [0005-0006], 4) or a thermite based composition.

Regarding claim 35, the combination of Lowry and Robertson teaches: 
The heater of claim 33 or 34, wherein the actuator comprises a piston (Lowry 20) that is resiliency biased towards the leading end of the heater body.

Regarding claim 36, the combination of Lowry and Robertson teaches: 
The heater of claim 33 or 34, wherein the actuator comprises a piston (Lowry 20) that, in use, is mechanically, hydraulically or pneumatically driven towards the leading end of the heater body.

Regarding claim 37, the combination of Lowry and Robertson teaches: 
The heater of claim 33 or 34, wherein the chemical reaction heats source material is provided within the heater body in the form of one or more solid blocks (Lowry 4, [0006, 0019]).

Regarding claim 38, the combination of Lowry and Robertson teaches: 
wherein the heating zone of the heater body is configured to have a greater resistance (Robertson near 301) to heat than the rest of the heater body (Robertson near 324).

Regarding claim 39, the combination of Lowry and Robertson teaches: 
The heater of claim 33 or 38, wherein the heating zone of the heater body comprises a heat resistant base (Robertson comprising 321 and 301 near 321) located at the leading end of the heater body.

Regarding claim 40, the combination of Lowry and Robertson teaches: 
The heater of claim 33, wherein the heater body comprises at least one weakened region (Robertson 347) that is configured to melt before a heat resistant region (Robertson comprising 321 and 301) of the heater body, the rest of the heater body or both the heat resistant region of the heater body and the rest of the heater body.

Regarding claim 41, the combination of Lowry and Robertson teaches: 
The heater of claim 40, wherein said weakened region is configured to create a discharge point (Robertson 347 melts opening passage 324) in the heater body through which molten chemical reaction heat source material can escape the heating zone of the heater.

Regarding claim 42, the combination of Lowry and Robertson teaches: 
A chemical heater (Lowry Figs. 2, 7-8) for use in down-hole operations, said heater comprising: 
a leading end (Lowry near 3) and a trailing end (Lowry near 5/22)
a chemical reaction heat source (Lowry 4), an ignitor (Lowry 3), an actuator (Lowry 22) and a deployment tool engagement means (Lowry not labeled, circular connection between wireline 5 and upper portion of tool 22).; 
the ignitor (Lowry 3), located in a heating zone (Lowry near 10/14/12) proximal to the leading end of the heater, configured to trigger a chemical reaction (Lowry Figs. 2, 8, [0020-0023, 0052-0059]) in the chemical reaction heat source material located in the heating zone; and 
the actuator (Lowry 22) configured to urge the chemical reaction heat source material towards the heating zone.
Lowry does not describe or provide the structural details of the heater or expressly state a heater body housing,.
Robertson teaches a downhole heater body housing (Robertson 303) defining a leading end (Robertson 331) and trailing end (Robertson 329), comprising therebetween a chemical reaction heat source (Robertson 327) and an ignitor (Robertson 313/403).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Lowry to include a heater body housing in order to allow the operator to protect the heater fuel and electronic components while tripping in and to provide an old and well known way to electrically initiate the ignitor to start the chemical reaction once the tool is in place. 
Note: Additionally, Lowry teaches an electric ignitor (3) without additional structure to complete an electric circuit, however, Lowry cites Robertson. Robertson teaches using the heater body as part of the ignitor circuit (Robertson 8:19-25) to initiate the reaction in a chemical heater. See Robinson Figs. 11-14. 

Regarding claim 45, the combination of Lowry and Robertson teaches: 
Method of operating a chemical heat source down-hole, said method comprising: deploying a chemical heater according claim 33 down a hole leading end first until the heater is located at a target site within the hole; 
activating (Lowry Figs. 2A-2C, 6A-D, [0006, 0019]) the ignition means to trigger a reaction in the chemical heat source located in a heating zone of proximal to the leading end of the heater body; 
actuating (Lowry Figs. 2A-2C, [0019]) the actuator to urge unreacted chemical reaction heat source material within the heater body towards the heating zone.

Claims 43-44 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lowry and Robertson in view of Cortez.

Regarding claim 43, the combination of Lowry and Robertson teaches: 
The heater of claim 42, but does not expressly state: wherein the inner walls of the heater body comprise a refractory lining.
Cortez teaches: a downhole heater wherein the inner walls of the heater body comprise a refractory lining (Cortez 82, [0012]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include a refractory lining inside the heater body in order to allow the operator to control and direct the heat generated by the heater toward the desired area of the tool and well.

Regarding claim 44, the combination of Lowry, Robertson, and Cortez teaches: 
The heater of claim 43, wherein the refractory lining comprises a material selected from the group consisting of: fibre glass; poly-para-phenylene terephthalamide; a coating of a ceramic material (Cortez 82, [0012]), zirconium oxide (ZrO2), aluminium oxide, magnesium oxide, and combinations thereof.
With regard to the remaining refractory lining materials of the Markush group recited in claim 44, the Examiner notes that Applicant’s Admitted Prior Art the materials of the Markush group are known as obvious variants in view of Applicant’s failure to seasonably traverse the taking of Official Notice in the previous Office Action. Therefore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the combination, in view of Applicant’s admitted prior art (MPEP 2144.03 C), to employ such alternative refractory lining materials in the combination of Lowry, Robertson, and Cortez as based on wellbore conditions, desired operations, and individual tool limitations.

Claims 46, 50 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lowry and Robertson in view of Carragher (US 20150368542).

Regarding claim 46, the combination of Lowry and Robertson teaches: 
The method of claim 45, wherein the chemical reaction heat source material (Lowry 4) comprises thermite or a thermite based composition but does not expressly state: further comprising locating a bismuth-based alloy adjacent to the heating zone of the heater body before activating the ignition means.
Carragher teaches using a downhole heater comprising a chemical reaction heat source that comprises thermite and locating (Carragher [0061-0065]) a bismuth-based alloy adjacent to the heating zone of the heater body before activating the ignition means.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include locating a bismuth-based alloy adjacent the heating zone in order to allowing the use of bismuth alloys allowing the operator to realize enhanced heating capabilities realized by the thermite-based heat sources (Carragher [0072]) as bismuth alloys have high or low melting points, to enable the production of plugs for the abandonment of deeper wells where subterranean temperatures are higher (Carragher Abstract).

Regarding claim 50, the combination of Lowry, Robertson, and Carragher teaches: 
The method of any of claims 46 to 49, wherein the heat provided by the heating zone is directed towards the bismuth-based alloy to melt it (Carragher [0061-0065]).

Claims 48 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lowry, Robertson, and Carragher in view of Eden (US 6923263).

Regarding claim 48, the combination of Lowry, Robertson, and Carragher teaches: 
The method of claim 46, but does not discuss the deployment order of components or expressly state: wherein locating the bismuth-based alloy adjacent to the heating zone involves mounting the alloy on the outside of the heater and deploying both the heater and the alloy at the same time.
Eden teaches locating the bismuth-based alloy adjacent to the heating zone involves mounting the alloy on the outside of the heater and deploying both the heater and the alloy at the same time (Eden 4:42-5:18).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include locating the bismuth and heater at the same time. This would have achieved the predictable result of allowing the operator to melt the bismuth alloy and form a plug in known and reliable way (Eden 4:42-5:18).

Claims 49 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lowry, Robertson, and Carragher in view of Gonzalez (US 20060144591).

Regarding claim 49, the combination of Lowry, Robertson, and Carragher teaches: 
The method of claim 46, but does not discuss the deployment order of components or expressly state: wherein locating the bismuth-based alloy adjacent to the heating zone involves deploying the alloy within a well after the heater has been deployed.
Gonzalez teaches locating the bismuth-based alloy adjacent to the heating zone involves deploying the alloy (Gonzalez 38) after the heater (Gonzalez 36) has been deployed (Gonzalez [0022]).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified the combination to include locating the bismuth after the heater was positioned. This would have achieved the predictable result of allowing the operator to melt the bismuth alloy and form a plug in known and reliable way (Gonzalez [0022]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674